ORDER

PER CURIAM.
Defendant appeals the judgment and sentence entered upon his conviction of murder in the first degree, robbery in the first degree and two counts of armed criminal action for which he was sentenced to serve a sentence of life imprisonment without the possibility of parole and three consecutive terms of life imprisonment, respectively. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A published opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).